ACCEPTED
                                                                             12-15-00003-CR
                                                                TWELFTH COURT OF APPEALS
                                                                              TYLER, TEXAS
                                                                        8/24/2015 2:08:32 PM
                                                                               CATHY LUSK
                                                                                      CLERK

____________________________________________________________

                          12-15-00003-CR                 FILED IN
                                                  12th COURT OF APPEALS
  _____________________________________________________________
                                                       TYLER, TEXAS
                                                    8/24/2015 2:08:32 PM
                   IN THE COURT OF APPEALS           CATHY S. LUSK
           FOR THE TWELFTH APPELLATE DISTRICT Clerk
                         TYLER, TEXAS
  _____________________________________________________________

                      DEQUISHA JACKSON
                                v.
                      THE STATE OF TEXAS
  _____________________________________________________________


       APPEAL FROM THE 159TH JUDICIAL DISTRICT COURT
                OF ANGELINA COUNTY, TEXAS


                     BRIEF OF APPELLANT
                      DEQUISHA JACKSON
  _____________________________________________________________

                                                Respectfully, Submitted:

                                               /S/ John D. Reeves

                                            JOHN D. REEVES
                                             Attorney at Law
                                               1007 Grant Ave
                                             Lufkin, Texas 75901
                                              Phone: (936) 632-1609
                                             Fax: (936) 632-1640
                                             SBOT # 16723000
                                         Email: tessabellus@yahoo.com
                                      ATTORNEY FOR APPELLANT
                     IDENTITY OF PARTIES AND COUNSEL



Parties:
Appellant in Trial Court:

Dequisha Jackson # 01972267
Christina Melton Crain Unit
1401 State School Road;
Gatesville, TX 76599-

Trial and Appellate Counsel:

Appellant:

John D. Reeves                Trial Jerry Whiteker         John H. Tatum II
Attorney at Law                     Attorney at Law       Tatum Law Office
1007 Grant Ave.                     P.O. Box 1443         P.O. Box 582
Lufkin, Texas 75901                 Lufkin, Texas 75902   Lufkin,Texas 75902
Phone: (936) 632-1609               Phone: 936/634-8568    Ph: 936-639-4480
Fax: (936) 632-1640                SBOT: 21361500         SBOT: 00789674
SBOT # 16723000


Appellee:

Katrina Carswell                                    Trial Katrina Carswell
Angelina County Dist. Atty                          Angelina County Dist. Atty
P.O. Box 908                                        P.O. Box 908
Lufkin, Texas 75901                                 Lufkin, Texas 75901
Phone: 936-632-5090                                 Phone: 936/ 632-5090
SBOT# 10482700                                      SBOT# 104822700
TO THE HONORABLE FIRST COURT OF APPEALS:

       Pursuant to Tex. R. App. P.10.1 and 38.6 (d), the Appellant, Dequisha
Jackson, of Angelina County, files this his Motion to Extend Time to File
Appellant’s Brief.
Dequisha Jackson’s brief is currently due on August 21, 2015. Counsel for
Dequisha Jackson request a 3 day extension of time to file its brief, to make the
brief due on August 24, 2015. This is the third request for extension of time to file
Appellant’s Brief.
       Counsel for Dequisha Jackson relies on the following reasons, to explain the
need for the requested extension.
       Counsel has contracted strep throat and has been physically limited in his
ability to work. Further, In addition to preparing this brief, counsel was also
preparing for jury trial this date and needed the weekend to properly proof and edit
the brief.
       All facts recited in this motion are within the personal knowledge of the
counsel signing this motion,
                               PRAYER FOR RELIEF
For the reasons set forth above, Appellant requests that this Court grant this
Unopposed Motion for Leave to File Late Brief and extend the deadline for filing
the Appellant’s Brief up to and including August 24, 2015. Appellant requests all
other relief to which he may be entitled.
                                       /s/John D. Reeves
                                       John D. Reeves
                                       Attorney at Law
                                       1007 Grant Street
                                       Lufkin, Texas 75901
                                       Phone (936) 632-1609 Fax (936) 632-1640
                                       SBOT # 16723000
                                       ATTORNEY FOR APPELLANT
                      CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that the undersigned conferred
with opposing counsel who indicated that she does not oppose this motion.

                                      /s/John D. Reeves
                                      ___________________________
                                      John D. Reeves


                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s
Motion For Leave to File Late Brief on this 24th day of August, 2015 forwarded to
April Ayers-Perez, Assistant District Attorney of Angelina County,
aperez@angelinecounty.net, by e-filing.
                                       __________________________
                                       John D. Reeves
                                       Attorney for Appellant,
                                       Dequisha Jackson